Henderson, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from the denial of a writ of habeas corpus. Petitioner was convicted in the Criminal Court of Baltimore on charges of unauthorized use of an automobile, possession of a deadly weapon, and two cases of burglary and assault. He was sentenced to a term of ten years. He contends that he did not know the car was stolen, and he was tried without his witnesses. It appears that he was represented by counsel. We have repeatedly held that questions of guilt or innocence cannot be retried on habeas corpus, and a bald allegation as to absence of witnesses is not sufficient to entitle petitioner to release.
We cannot consider the other questions raised in the brief filed in this Court, as they were not raised below.

Application denied, with costs.